Citation Nr: 1502242	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  06-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depression, adjustment disorder, schizoaffective disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esquire


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1967 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for paranoid schizophrenia.

In December 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A hearing transcript is associated with his claims folder.

In August 2010, June 2012, and March 2013, the Board remanded this matter for further development. 

In an August 2013 decision, the Board denied service connection for a psychiatric disability.  In May 2014, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the August 2013 Board's denial of service connection for a psychiatric disorder and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder that is related to an in-service sexual assault.

The Veteran was afforded a VA examination in January 2012 and an addendum opinion was obtained in June 2012.  The JMR found that the June 2012 addendum opinion was inadequate for rating purposes because the examiner's opinion was limited to whether the appellant's sexual assault in service was related to his current psychiatric diagnosis and whether the appellant's symptomatology was sufficient to warrant a diagnosis of PTSD.  It was determined that the examiner also failed to address whether any other diagnosed psychiatric disordered was related to military service.  

Additionally, the JMR determined that the Board focused primarily on the Veteran's claim of entitlement to service connection for PTSD and did not adequately discuss whether entitlement to service connection for a psychiatric disorder other than PTSD was warranted.

Based on the foregoing, the Board finds that an additional VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a psychiatric examination to determine the etiology of any psychiatric disability.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should identify all psychiatric disabilities found to be present.  Thereafter, for each diagnosed psychiatric disability, the examiner should provide an opinion to the following:

Is it least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disability had its onset during service or is otherwise related to military service, to include sexual assault.

If PTSD is diagnosed, the examiner must identify the stressor upon which it is based.

A rational for all opinions provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she must provide a complete explanation stating why this is so

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  

2. If the benefit sought on appeal remain denied, then issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

